Citation Nr: 1547175	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  04-43 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a left inguinal hernia disorder, to include as due to ionizing radiation exposure.  

2.  Entitlement to service connection for a skin disorder, to include as due to ionizing radiation exposure.  

3.  Entitlement to service connection for a dental disorder, to include as due to ionizing radiation exposure.  

4.  Entitlement to service connection for a facial deformity disorder, to include as due to ionizing radiation exposure.  

5.  Entitlement to service connection for a hair loss disorder, to include as due to ionizing radiation exposure.  

6.  Entitlement to service connection for bilateral leg numbness, to include as due to ionizing radiation exposure.  
7.  Entitlement to service connection for a painful lump on the upper chest, to include as due to ionizing radiation exposure.  

8.  Entitlement to service connection for bilateral feet and toe numbness and swelling, to include as due to ionizing radiation exposure.  

9.  Entitlement to service connection for pain and tightness in the head and neck, to include as due to ionizing radiation exposure.  

10.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as due to ionizing radiation exposure.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from May 1956 to May 1958.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Veteran appealed the denials of service connection in this decision, and the matters are now before the Board. 

This case was previously before the Board on numerous occasions, including most recently in May 2012, at which time the Board adjudicated several pending claims, and remanded the issues on appeal for additional procedural and evidentiary development.  

The Veteran testified before a Veterans Law Judge in September 2005; a transcript of that hearing is associated with the claims folder.  Since that time, the Veterans Law Judge who presided over the hearing has retired.  The Veteran was informed of his right to have another hearing, pursuant to the provisions of 38 C.F.R. § 20.707 (2015), in a March 2012 letter.  He was asked whether he wanted a new hearing, and he was told that VA would assume that he did not want another hearing if he did not respond within 30 days.  He did not respond to this letter and he did not otherwise request another hearing on these matters.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board must remand all of the issues on appeal for additional procedural and evidentiary development.  Specifically, the Veteran's claims of entitlement to service connection for the disorders on appeal are based, in part, on his alleged exposure to ionizing radiation during service.  A review of the Veteran's electronic claims file, including the Veterans Benefits Management System (VBMS) and Virtual VA (VVA), shows that the AOJ is developing additional claims for service connection, to include as due to radiation exposure, but which are not currently before the Board on appeal.  Specifically, in a March 2015 application for disability compensation and related compensation benefits, the Veteran claimed entitlements to service connection for prostate cancer, chronic obstructive pulmonary disease (COPD), respiratory failure, asthma, joint disease, erectile dysfunction disorder, seborrheic dermatitis, and GERD.  He indicated that all of these disorders were due to his radiation exposure at a nuclear testing site in Nevada.  

Since that time, the AOJ has performed additional development for these service connection claims.  In a September 2015 deferred rating decision, the AOJ indicated that revised radiation dose information needed to be requested from the Defense Threat Reduction Agency (DTRA) because the last radiation dose information on file for the Veteran was received by VA in May 2007; however, this dose information was from 1999.  In fact, the AOJ sent a letter requesting verification of the Veteran's participation in a radiation risk activity, as well as updated dose estimates, in September 2015.  In a subsequent September 2015 letter, the DTRA acknowledged the inquiry regarding the Veteran's radiation exposure, and indicated that his dose reconstruction would be forwarded to VA upon completion of research into the matter.  

The Board finds that this updated dose information would be highly pertinent to the claims of entitlement to service connection for a left inguinal hernia disorder, a skin disorder, a dental disorder, a facial deformity disorder, a hair loss disorder, bilateral leg numbness, a painful lump on the upper chest, bilateral feet and toe numbness and swelling, pain and tightness in the head and neck, and GERD because the outcome of these claims depends on the extent to which the Veteran was exposed to ionizing radiation during service.  However, to date, this revised radiation dose information has not been associated with the Veteran's claims file, which prevents the Board from adjudicating these claims on appeal.  VA's duty to assist the Veteran particularly applies to relevant evidence known to be in the possession of the Federal Government; therefore, because the records from DTRA may contain evidence pertinent to the issues on appeal, VA is obligated to obtain them before adjudicating his claims.  See 38 C.F.R. § 3.159(c)(2) (2015); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  Therefore, a remand is required to adjudicate the claims on appeal in light of this new radiation dosage evidence once such evidence has been associated with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the Veteran's claims file dose estimates that were requested from DTRA in September 2015.  

2.  After completing all indicated development above, readjudicate the claims of entitlement to service connection for a left inguinal hernia disorder, a skin disorder, a dental disorder, a facial deformity disorder, a hair loss disorder, bilateral leg numbness, a painful lump on the upper chest, bilateral feet and toe numbness and swelling, pain and tightness in the head and neck, and GERD, to include as due to ionizing radiation exposure, in light of all the evidence of record.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be furnished to the Veteran, and he should be afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




